Exhibit 10.1

 

LOGO [g495619g0118095132400.jpg]

LENNAR CORPORATION

2018 TARGET BONUS OPPORTUNITY

SR. CORPORATE MANAGEMENT ASSOCIATES

 

NAME

    

DEPARTMENT

    

ASSOCIATE ID#

  

TARGET AWARD OPPORTUNITY [1]

Mark Sustana      Legal      163237    100% of base salary

The following are measured to determine % of target paid out:

 

PERFORMANCE CRITERIA

(see definitions section for more detail)

  

PERCENT

OF TARGET
AWARD

  

PERFORMANCE LEVELS/

TARGET BONUS OPPORTUNITY

     

THRESHOLD

  

% OF TARGET

Individual Performance — Based on annual Performance Appraisal review determined
at the end of the fiscal year by current supervisor.    60%   

Good

Very Good

Excellent

  

20%

40%

60%

Corporate Governance, Company Policy and Procedure Adherence, and Internal Audit
Evaluation — As determined by the Corporate Governance Committee    40%   

Good

Very Good

Excellent

  

10%

25%

40%

TOTAL [1]    100%       UPSIDE POTENTIAL:       Based on Achievement of
Outperformance Goals    Up to +80%   

- Exceeding Business Plan Profitability [2]

- Successful CAA Integration & maximizing synergies

- Tightly Managing Legal Expenses

- Successful Resolution of Large Legal Cases

- Other Strategic Transactions

[1] The 2018 Target Bonus Opportunity is intended to encourage superior
performance and achievement of the Company’s strategic business objectives. The
bonus (if any) awarded under this plan may be adjusted downward at the sole
discretion of the Compensation Committee of the Board of Directors, based on its
assessment of the quantitative and qualitative performance of the associate.
Factors that may cause an adjustment include, but are not limited to, a
comparison of the associate’s performance to others in the program, economic or
market considerations, etc.

[2] Per our 2016 Incentive Compensation Plan (the “Plan”), Pretax income shall
take into account and adjust for goodwill charges, losses or expenses on early
retirement of debt, impairment charges, and acquisition costs related to the
purchase or merger of a public company, in accordance with the Plan. Pretax
Income is calculated as Net Earnings attributable to Lennar plus/minus income
tax expense/benefit.

PAYMENTS

 

  •   The payment of any bonus shall be made no later than April 15th of the
year following the fiscal year to which the bonus calculation applies, or if
such day is not a business day, the next business day.

 

  •   100% of the bonus payment is contingent on the recipient being employed
with the Company on the applicable payment date. No bonus will be earned or paid
unless the participant remains employed in good standing through such date.

My participation in this 2018 Target Bonus Opportunity program shall not entitle
me to remain in the employ of the Company. My employment is at-will. The Target
Bonus Opportunity will be adjusted annually to be in alignment with Company
goals.

This document constitutes the entire agreement between the Company and me with
respect to my bonus compensation and other matters stated herein; and supersedes
and replaces all other agreements and negotiations, whether written or oral,
pertaining to my bonus compensation or any other matter stated herein. This
document may not be amended unless done so in writing and signed by all
signatories to this document.

I affirm that the Alternative Dispute Resolution Policy set forth in Section 1.8
of the Associate Reference Guide shall apply to and govern all disputes 1) under
this Target Bonus Opportunity and 2) related to my employment.

I also understand and agree that for twelve (12) months following termination of
my employment with Lennar, I will not, directly or indirectly, employ or offer
employment to any Lennar Associate or solicit, recruit, influence or encourage
any Lennar Associate to terminate his or her employment with Lennar. Lennar
Associate shall mean any person who is, or who during the three (3) month period
prior to such time had been, an employee of Lennar.

The Company and Associate acknowledge and agree that bonuses are not automatic,
but are awarded for excellent individual performance, not just excellent market
conditions. Therefore, the Compensation Committee of the Board of Directors may
reduce any bonus amount at its sole discretion under any circumstance, and all
such decisions will be final and binding. Receiving bonus compensation under
this agreement does not indicate or suggest that I will receive, or will be
entitled to, any additional bonus compensation at any time.

 

Signature: /s/ Mark Sustana                              Date:      1-16-2018  

/s/ Stuart Miller

  

/s/ Bruce Gross

 

Stuart Miller

Chief Executive Officer

Lennar Corporation

  

Bruce Gross

Vice President & Chief Financial Officer

Lennar Corporation